DETAILED ACTION
Application 16/484822, “SILICON PARTICLES FOR ANODE MATERIALS OF LITHIUM ION BATTERIES”, is the national stage entry of a PCT application filed on 2/9/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 2/2/21.  
            

Response to Arguments
Applicant’s arguments filed on 12/2/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The Examiner relies on Paireau paragraph [0023] to teach silicon particles of having mean diameter of 1 to 15 microns.  However, this teaching is insufficient because the teaching of 1 to 15 microns at paragraph [0023] is one of a plurality of nested ranges.  
In response, Paireau paragraphs [0023] and [0024] teach that the silicon particles may be micrometer particles or nanometric particles, respectively, indicating two distinct disclosed embodiments.  Among the micrometric particles described in paragraph [0023], Paireau provides the broadest range of 1 to 100 micrometers, and further gives a most “preferably” utilized range of 1 to 15 microns.  Accordingly, Paireau clearly teaches the 1 to 15 micron range as a preferred embodiment, notwithstanding the disclosure of other useable ranges.  

The Examiner relies on the Paireau paragraph [0023] characterization of particles a “spherical” to meet the claim 1 requirement that the silicon particles are spherical silicon particles.  However, this teaching is insufficient because the paragraph does not teach or suggest actual spherical particles and the examples of Paireau indicate that the anode does not contain any such spherical particles.  In support of this argument, applicant notes that the spherical silicon particles of Paireau paragraph [0066] have mean diameters of 100 to 200 nm, and are marketed by the French company S’tile, which are actually not spherical but are instead “chainlike agglomerates” as characterized by Lebrun (Jean-Marie Lebrun, “Investigation of Oxidation and Sintering mechanisms of Silicon powders for photovoltaïc applications” in Material chemistry, Institut National Polytechnique de Grenoble - INPG, 2012) at page 87.  
In response, as described above, Paireau paragraph [0023] teaches a first embodiment utilizing micrometric particles having a preferred range of 1 to 15 microns, while Paireau paragraph [0024] teaches an alternate embodiment including nanometric particles having a preferred diameter of 5 to 200 nm.  Paireau paragraph [0066] suggests that the particles in the 100 to 200 nm range may be obtained from S’tile; however, this example of Paireau correlates to the second embodiment [nanometeric particles], not the first [micrometric particles’.  There is no indication in Paireau that the particles of the paragraph [0023] 
Further regarding S’tile, it is noted that although Lebrun characterizes the S’tile particles as “chain like agglomerates”, in context, Lebrun describes the S’tile particles as “‘chain like’ agglomerates constituted of very fine mono-dispersed spherical primary particles of 200 nm diameter”.  Further, the illustration of the particles of S’tile labeled VF-200 nm at page 87 does indeed illustrate a plurality of spherical particles having individual diameters on the order of 200 nm, and agglomerated into a larger particulate mass.  The individual particles are circular in cross section and therefore possess an R value close to 1.0, as the orthogonal diameters are of substantially the same size (see modified Lebrun image of S’tile particles copied below).  The circularity of the spherical particles illustrated in Lebrun appear to support the position that the particles disclosed by the prior art as spherical are indeed spherical particles having R value close to 1.0.
Thus, even if the agglomerates of particles are not spherical (as discussed on applicant’s specification at page 3), the individual or primary particles are indeed spherical particles, and the prior art teaches structure comprising spherical particles, as claimed.  In short, i) there is no evidence to suggest that the particles of 1 to 15 micron diameter taught by Paireau paragraph [0023] must 

    PNG
    media_image1.png
    291
    615
    media_image1.png
    Greyscale


Applicant further points to the instant specification at page 3 which states, “Microscale products of gas-phase deposition methods are inevitably in the form of aggregates and are thus also not spherical. Microscale silicon particles are not obtainable economically using gas-phase deposition methods” (applicant’s published paragraph [0006]).  
In response, this argument is not found to be persuasive at least because Paireau does not limit the manufacture of micron sized silicon particles to gas-phase deposition methods.  Applicant has pointed to Paireau’s mention of particles “marketed by S’tile” (Paireau paragraph [0066]) in support of a position that Paireau utilizes gas-phase deposition methods; however, this portion of Paireau provides an exemplary rather than a required manufacturing technique.  Moreover, the Example of Paireau paragraph [0066] is for sub 200 nm silicon particles, rather than micron sized silicon particles.  
  

“Spherical” is a very loose term which describes particles and other materials ranging from a virtually perfect sphere, all the way to angular and splintery materials; therefore, the Paireau fails to actually teach spherical particles by merely referring to the particles as spherical as in Paireau paragraph [0023].  It is impossible to determine whether the “spherical” particles of Paireau are truly approximately spherical or whether they are angular, cubicle or other shape.  
In response, the evidence of record is insufficient to establish as erroneous or otherwise discredit Paireau’s characterization of the particles as “spherical”.  As described in MPEP 716.01(c) II, the arguments of counsel cannot take the place of evidence in the record.  

Li is not in the same field of endeavor as that of applicant at least because Li is directed to preparation of nanoscale quantum dots which are far smaller than silicon particles employed by applicant, and is not directed to any problem solved by applicant.  
In response, the claimed invention is drawn in part to an anode material produced using micron sized silicon particles.  A skilled artisan producing the claimed invention would therefore be interested in art drawn to the production of micron sized silicon particles.  Li, drawn to a method of producing micron sized silicon particles (Li title, abstract, paragraph [0031]), is therefore “reasonably pertinent to the problem faced by the inventor” rendering Li analogous art under the guidelines of MPEP 2141.01(a).  

Li teaches the use of porous particles, thus any combination of Li with Paireau would involve the use of porous particles.  
In response, as described in MPEP 2123, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain”.  In this case, the Office merely relies on Li to support the position that the silicon particles of Paireau would implicitly, or at least could obviously, be non-porous particles because the production of non-porous silicon particles is conventional with extra processing being required in order to convert non-porous silicon into porous silicon.  The actual creation of such porosity, as disclosed in a preferred embodiment of Li, is not required to be 

The product produced by applicant’s claims which require particles which are fused by plasma or produced by atomization is different from that of the prior art because by melting the outer portions of silicon particles which are generally non-spherical, the surface tension causes the particles to forma a more spherical shape so as to yield a product having an R value as claimed by applicant.  Applicant argues that the particles of Paireau are produced by wet or dry milling, leading to a product different from that of the claimed invention, which have melted and recrystallized outer coating.  
In response, for reasons detailed above, applicant has not established that Paireau fails to disclose non-porous spherical silicon particles of 1 to 15 micron size; therefore, the structural features applicant argues to be associated with the recited process steps are previously found to be exhibited in the Paireau particles.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paireau (US 2014/0332717) in view of Li (US 2004/0166319).
Alternately, claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paireau (US 2014/0332717) in view of Li (US 2004/0166319) and Lebrun (Jean-Marie Lebrun, “Investigation of Oxidation and Sintering mechanisms of Silicon powders for photovoltaïc applications” in Material chemistry, Institut National Polytechnique de Grenoble - INPG, 2012).
Regarding claim 1-3 and 9, Paireau teaches a lithium ion battery comprising a cathode, an anode and a separator (paragraph [0080, 0058]), wherein the anode is formed from anode materials including one or more spherical particles (“spherical silicon particles”, paragraph [0023]). 

As to diameter, Paireau further teaches the particles may preferably be between 1 and 15 micrometers (paragraph [0023]).  This range substantially overlaps the claimed range of 1 to 10 micrometers, rendering the claimed particle size to be prima face obvious.

As to the 97 to 99.8 percent purity requirement, Paireau is silent as to the purity of the silicon.  However, it is known that elemental materials normally contain some impurity, yet a claim on purity of a known product does not render a product to be nonobvious (MPEP 2144.04 IV). It is noted that various grades of silicon were known in the art, with the purities lying within the claimed range being among those 

As to the requirement that the silicon is non-porous, Paireau is silent as to the porous vs non-porous nature of the spherical silicon particles of paragraph [0023]). 
However, it is found that the silicon core particle of Paireau is inherently, or at least obviously could be porous because there is no disclosure in Paireau to provide pores/porosity in the silicon.  It is noted that the record suggests that active steps have been used in the art to form pores in silicon particles which would otherwise omit the pores (see applicant’s published paragraph [0004]; as filed specification at page 2 1st paragraph).  
See also Li which is in the analogous art of silicon processing, and teaches that it is conventional to produce porous silicon by performing a pore/porosity creating technique to convert the non-porous silicon powder into a porous silicon powder (paragraph [0003, 0014]).  No such pore/porosity and or porosity forming steps are suggested by Paireau as necessary or desirable; accordingly a non-porous nature for the silicon particle is prima facie obvious.  Omission of non-required steps and features is prima facie obvious (MPEP 2144.04 II).

Paireau does not explicitly state that the silicon particles have an R value of between 0.6 and 1.0 (or more narrowly between 0.7 and 1.0 as in claims 2 and 3).
However, the characterization of the silicon particles as “spherical” at paragraph [0023] implies an “R” value of approaching 1, using applicant’s language because.  Note that a sphere would have an R value equal to 1, with all diameters of the sphere having the same value.  Thus, the claimed range of  R is between 0.6 and 1.0 (or more narrowly between 0.7 and 1.0 as in claims 2 and 3) is obvious in view of the teaching of the particle as being spherical.

Additionally regarding the R value, in support of the Office’s interpretation that “spherical” as used by Paireau (e.g. paragraphs [0023, 0024, 0055, 0066]) does indeed refer to spherical particles having uniform dimeters for different orthogonal axes, consider Lebrun at pages 86-88.  In an example, Paireau describes the use of “silicon in the form of spherical particles having a mean diameter comprised between 100 nm and 200 nm, marketed by S'tile” at paragraph [0066].  Lebrun at pages 86-88 describes S’tile 220 nm particles as being spherical in the tables of pages 86 and 88 and illustrates an agglomerate of spherical particles in Figure II.1 (see below).  Accordingly, when Paireau paragraph [0066] refers to “spherical” particles, the particles would be understood to be literal sphere like particles having constant or near constant diameter through different axes, as in the S’tile silicon particles.  The 220 nanometer spherical particles of S’tile are found to correspond to nanometer sized particles discussed by Paireau paragraph [0024]; however, it follows as obvious that that the micron sized 
It is noted that Lebrun was first discussed in the record by applicant on page 6 of the 2/2/21 remarks.  As described in MPEP 1207.03(a) II, if applicant submits a new reference to argue the propriety of an outstanding rejection, a rejection subsequently presented by the Office and pointing to portions of the new reference does not constitute a new ground(s) of rejection.  

    PNG
    media_image1.png
    291
    615
    media_image1.png
    Greyscale


As to claim 4, Paireau further teaches wherein the silicon particles have been coated with carbon (paragraph [0099]).

As to claims 5-8, the limitations describe the manner of making the product without setting forth any new and specific structure.  Such product-by-process limitations which do not expressly add or imply new structure do not patentably distinguish product claims from the prior art (MPEP 2113).  

As to claim 10-13, the limitations referring to the degree of lithiation of the battery in a charged state describe a manner of using, i.e. a preferred technique for charging, the battery.  Such method of using limitations which do not expressly add or imply new structure do not patentably distinguish product claims from the prior art (MPEP 2114 II).  It is noted that the lithium ion battery of Paireau may be charged to values within the claimed range of 600 to 1500 mAh/g (Figure 2).  


Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by applicant’s amendment or in view of portions of a new reference submitted by applicant to argue the previously presented rejection.  See MPEP 1207.03(a) II.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723